Per Curiam.

A judgment was obtained by the appellant in 1837, before a justice of the peace, against Willis Burton, one of the appellees, for the sum of forty-two. dollars, seventy-seven cents, and the execution stayed by John T. Turner, the other appellee, by giving bond with one Saunders as security. The execution was stayed accordingly.
In 1839, two years after the rendition of the judgment and stay of execution, as aforesaid, Turner applied by petition to the judge of the circuit court for a writ of certiorari, under the act of assembly. The grounds of the petition are, that since the judgment, the money due on it has been paid, and also that the money might have been made out of Burton. There is no complaint against the justice of the judgment itself; but the petition relies entirely on matter of discharge since it was rendered. A motion was made to set aside the proceedings, on the ground that they were coram non judice. But the court below overruled it, and the plaintiff appealed.
The proceedings were clearly irregular, and should have been dismissed. The statute allows a writ of certiorari to remove the record of the judgment in cases like this, only where the judgment is complained of as being unjust, and with a view to try the cause again on its merits. The only ground of complaint in this case was the execution of the judgment after it was discharged, as it was said. This was no reason for. opening the judgment. And besides, this writ was allowed when two years had elapsed after the date of the judgment, whereas the statute allows it only within twelve months.
The judgment must be reversed, and the proceedings dismissed*